 1   LAW OFFICE OF TORRES | TORRES STALLINGS
     A PROFESSIONAL LAW CORPORATION
 2   DAVID A. TORRES, SBN 135059
 3   1318 K Street
     Bakersfield, CA 93301
 4   Tel: (661) 326-0857
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   SANTOS ACEVEDO GUTIERREZ
 7                                  UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       No. 1:14-CR-00105-NONE
11                      Plaintiff
12

13    SANTOS ACEVEDO GUTIERREZ,                       STIPULATION AND PROPOSED ORDER
                                                      FOR BRIEFING SCHEDULE
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
     DROZD, UNITED STATES DISTRICT COURT JUDGE; AND ALSTYN BENNETT,
17   ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, SANTOS ACEVEDO GUTIERREZ, by and through his

19   attorney of record, DAVID A. TORRES, hereby submitting the following proposed order for an

20   extension of the due date for the compassionate release motion. On or about March 2, 2021, Mr.

21   Santos filed a compassionate release motion in Pro Per. Mr. Santos failed to notify the Warden of

22   the request. As such, the notice to the warden was sent by our firm as the Government refused to

23   waive notice. I was recently assigned this matter and based on the foregoing I am requesting a

24   new briefing schedule.

25   //

26   //

27   //

28
                                                      1
 1   IT IS SO STIPULATED.

 2
     DATED: May 27, 2021                                      /s/ David A. Torres___
 3                                                            DAVID A. TORRES
                                                              Attorney for Defendant
 4                                                            SANTOS GUTIERREZ
 5

 6   DATED: May 27, 2021                                      _/s/ Alstyn Bennett____
                                                              ALSTYN BENNETT
 7                                                            Assistant U.S. Attorney

 8

 9
                                              ORDER
10

11
           IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
12

13

14         Defendant’s/Petitioner’s Opening Brief: Due June 4, 2021

15         Government/Respondent’s Opposition Brief Due June 25, 2021

16         Defendant’s/Petitioner’s Rely (if any) Due July 2, 2021
17

18
     IT IS SO ORDERED.
19
        Dated:   May 28, 2021
20
                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                    2
